PER CURIAM: *
Court-appointed appellate counsel for defendant Daniel R. Howington has moved for leave to withdraw and has filed a brief as required by Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Howington was notified of his right to file a pro se response, but he has filed none. Our independent review of counsel’s brief and the record discloses no nonfrivolous issues for appeal. Appointed counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities, and the appeal is DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.